Exhibit RESTRICTED STOCK UNIT AGREEMENT THIS RESTRICTED STOCK UNIT AGREEMENT (“Agreement”) is made effective as of the Date of Grant (as set forth on Schedule A) by and between Express Scripts, Inc., a Delaware corporation (together with its Affiliates (as defined in the Plan), the “Company”), and (“Grantee”).Capitalized terms used and not otherwise defined herein shall have the meaning given to them in the Plan (as defined herein). WHEREAS, the Board of Directors of the Company (the “Board”) has adopted, and the stockholders of the Company have approved, the Express Scripts, Inc. 2000 Long-Term Incentive Plan (the “Plan”), which governs the terms pursuant to which restricted stock units and certain other stock-based awards may be granted to key personnel of the Company; and WHEREAS, the Board, acting through its Committee appointed to administer the Plan (the “Committee”), believes it is in the best interest of the Company to create an incentive for Grantee to remain in the employ of the Company and to work to achieve the Company’s strategic objectives; and WHEREAS, subject to the terms described herein, the Company desires to grant to Grantee the right to receive in the future a certain number of shares of the Company’s common stock, $0.01 par value per share (the “Common Stock”). NOW, THEREFORE, in consideration of the premises, and of the mutual agreements hereinafter set forth, it is covenanted and agreed as follows: l.
